OMB APPROVALOMB Number: 3235-0582Expires: March 31, 2012Estimated average burdenhours per response 9.6 UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENTINVESTMENT COMPANY Investment Company Act file number 811-21713 Madison Strategic Sector Premium Fund(Exact name of registrant as specified in charter) 550 Science Drive, Madison, WI 53711(Address of principal executive offices) (Zip code) Pamela M. Krill, General CounselMadison/Mosaic Legal & Compliance Department550 Science DriveMadison, WI 53711(Name and address of agent for service) Registrant’s telephone number, including area code: 800-767-0300 Date of fiscal year end: December 31 Date of reporting period: June 30, 2010 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. s 3507. Item 1. Proxy Voting Record Name of Issuer Ticker Symbol Cusip Meeting Date Proposal Proposed by issuer? (Management Yes, Shareholder No) Regis-trant Vote Cast How Voted (For/Against/ No Action) For/ Against Manage-ment FLEXTRONICS INTERNATIONAL LTD. FLEX Y2573F102 13-Jul-2009 TO AMEND CERTAIN OF THE COMPANY'S EXISTING EQUITY INCENTIVE PLANS TO ALLOW FOR A ONE-TIME STOCK OPTION EXCHANGE PROGRAM FOR EMPLOYEES OF THE COMPANY AND ITS SUBSIDIARIES, OTHER THAN THE MEMBERS OF THE COMPANY'S BOARD OF DIRECTORS, ITS EXECUTIVE OFFICERS, AND CERTAIN OTHER DESIGNATED EMPLOYEES OF THE COMPANY AND ITS SUBSIDIARIES. Management Y Against Against DELL INC. DELL 24702R101 17-Jul-2009 JAMES W. BREYER Management Y For For DELL INC. DELL 24702R101 17-Jul-2009 DONALD J. CARTY Management Y For For DELL INC. DELL 24702R101 17-Jul-2009 MICHAEL S. DELL Management Y For For DELL INC. DELL 24702R101 17-Jul-2009 WILLIAM H. GRAY, III Management Y For For DELL INC. DELL 24702R101 17-Jul-2009 SALLIE L. KRAWCHECK Management Y For For DELL INC. DELL 24702R101 17-Jul-2009 JUDY C. LEWENT Management Y For For DELL INC. DELL 24702R101 17-Jul-2009 THOMAS W. LUCE, III Management Y For For DELL INC. DELL 24702R101 17-Jul-2009 KLAUS S. LUFT Management Y For For DELL INC. DELL 24702R101 17-Jul-2009 ALEX J. MANDL Management Y For For DELL INC. DELL 24702R101 17-Jul-2009 SAM NUNN Management Y For For DELL INC. DELL 24702R101 17-Jul-2009 RATIFICATION OF INDEPENDENT AUDITOR Management Y For For DELL INC. DELL 24702R101 17-Jul-2009 REIMBURSEMENT OF PROXY EXPENSES Shareholder Y Against For DELL INC. DELL 24702R101 17-Jul-2009 ADOPT SIMPLE MAJORITY VOTE Shareholder Y For Against CITIGROUP INC. C 172967101 24-Jul-2009 APPROVE THE DIVIDEND BLOCKER AMENDMENT SET FORTH IN ANNEX A TO THE PROXY STATEMENT. Management Y For For CITIGROUP INC. C 172967101 24-Jul-2009 APPROVE THE DIRECTOR AMENDMENT SET FORTH IN ANNEX B TO THE PROXY STATEMENT. Management Y For For CITIGROUP INC. C 172967101 24-Jul-2009 APPROVE THE RETIREMENT AMENDMENT SET FORTH IN ANNEX C TO THE PROXY STATEMENT. Management Y Against Against CITIGROUP INC. C 172967101 24-Jul-2009 APPROVE THE AUTHORIZED PREFERRED STOCK INCREASE SET FORTH IN ANNEX D TO THE PROXY STATEMENT. Management Y Against Against CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 GIL SHWED Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 MARIUS NACHT Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 JERRY UNGERMAN Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 DAN PROPPER Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 DAVID RUBNER Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 TAL SHAVIT Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 REELECTION OF OUTSIDE DIRECTOR: YOAV CHELOUCHE Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 REELECTION OF OUTSIDE DIRECTOR: GUY GECHT Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 TO AUTHORIZE THE CHAIRMAN OF THE BOARD OF DIRECTORS TO CONTINUE SERVING AS CHAIRMAN OF THE BOARD OF DIRECTORS AND THE CHIEF EXECUTIVE OFFICER FOR UP TO THREE YEARS FOLLOWING THE MEETING Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 TO RATIFY THE APPOINTMENT AND COMPENSATION OF CHECK POINT'S INDEPENDENT PUBLIC ACCOUNTANTS Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 TO APPROVE COMPENSATION TO CHECK POINT'S CHIEF EXECUTIVE OFFICER WHO IS ALSO THE CHAIRMAN OF THE BOARD OF DIRECTORS Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 I AM A "CONTROLLING SHAREHOLDER" Management Y No Action CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 I HAVE A "PERSONAL INTEREST" IN ITEM 5 Management Y No Action MEDTRONIC, INC. MDT 585055106 27-Aug-2009 RICHARD H. ANDERSON Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 VICTOR J. DZAU, M.D. Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 WILLIAM A. HAWKINS Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 SHIRLEY A. JACKSON, PHD Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 DENISE M. O'LEARY Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 ROBERT C. POZEN Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 JEAN-PIERRE ROSSO Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 JACK W. SCHULER Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 TO APPROVE AN AMENDMENT TO THE MEDTRONIC, INC. 2 PLAN TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE THEREUNDER FROM 10,000,,000,000. Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 TO APPROVE AN AMENDMENT TO THE MEDTRONIC, INC. 2 PLAN TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE THEREUNDER FROM 50,000,,000,000. Management Y For For CITIGROUP INC. C 172967101 02-Sep-2009 PROPOSAL TO APPROVE THE AUTHORIZED SHARE INCREASE AMENDMENT SET FORTH IN ANNEX A TO THE PROXY STATEMENT. Management Y For For CITIGROUP INC. C 172967101 02-Sep-2009 PROPOSAL TO APPROVE THE REVERSE STOCK SPLIT AMENDMENT SET FORTH IN ANNEX B TO THE PROXY STATEMENT. Management Y For For CITIGROUP INC. C 172967101 02-Sep-2009 PROPOSAL TO APPROVE THE PREFERRED STOCK CHANGE AMENDMENT SET FORTH IN ANNEX C TO THE PROXY STATEMENT. Management Y Against Against FLEXTRONICS INTERNATIONAL LTD. FLEX Y2573F102 22-Sep-2009 RE-ELECTION OF DIRECTOR: JAMES A. DAVIDSON Management Y For For FLEXTRONICS INTERNATIONAL LTD. FLEX Y2573F102 22-Sep-2009 RE-ELECTION OF DIRECTOR: LIP BU TAN Management Y For For FLEXTRONICS INTERNATIONAL LTD. FLEX Y2573F102 22-Sep-2009 RE-ELECTION OF DIRECTOR: ROBERT L. EDWARDS Management Y For For FLEXTRONICS INTERNATIONAL LTD. FLEX Y2573F102 22-Sep-2009 RE-ELECTION OF DIRECTOR: DANIEL H. SCHULMAN Management Y For For FLEXTRONICS INTERNATIONAL LTD. FLEX Y2573F102 22-Sep-2009 RE-ELECTION OF DIRECTOR: WILLIAM D. WATKINS Management Y For For FLEXTRONICS INTERNATIONAL LTD. FLEX Y2573F102 22-Sep-2009 TO APPROVE THE REAPPOINTMENT OF DELOITTE & TOUCHE LLP AS FLEXTRONICS'S INDEPENDENT AUDITORS FOR THE 2 OF DIRECTORS TO FIX ITS REMUNERATION. Management Y For For FLEXTRONICS INTERNATIONAL LTD. FLEX Y2573F102 22-Sep-2009 TO APPROVE THE GENERAL AUTHORIZATION FOR THE DIRECTORS OF FLEXTRONICS TO ALLOT AND ISSUE ORDINARY SHARES. Management Y For For FLEXTRONICS INTERNATIONAL LTD. FLEX Y2573F102 22-Sep-2009 TO APPROVE THE RENEWAL OF THE SHARE PURCHASE MANDATE RELATING TO ACQUISITIONS BY FLEXTRONICS OF ITS OWN ISSUED ORDINARY SHARES. Management Y For For FLEXTRONICS INTERNATIONAL LTD. FLEX Y2573F102 22-Sep-2009 TO APPROVE CHANGES IN THE CASH COMPENSATION PAYABLE TO FLEXTRONICS'S NON-EMPLOYEE DIRECTORS AND ADDITIONAL CASH COMPENSATION FOR THE CHAIRMAN OF THE BOARD OF DIRECTORS. Management Y For For SYMANTEC CORPORATION SYMC 871503108 23-Sep-2009 MICHAEL A. BROWN Management Y For For SYMANTEC CORPORATION SYMC 871503108 23-Sep-2009 WILLIAM T. COLEMAN Management Y For For SYMANTEC CORPORATION SYMC 871503108 23-Sep-2009 FRANK E. DANGEARD Management Y For For SYMANTEC CORPORATION SYMC 871503108 23-Sep-2009 GERALDINE B. LAYBOURNE Management Y For For SYMANTEC CORPORATION SYMC 871503108 23-Sep-2009 DAVID L. MAHONEY Management Y For For SYMANTEC CORPORATION SYMC 871503108 23-Sep-2009 ROBERT S. MILLER Management Y For For SYMANTEC CORPORATION SYMC 871503108 23-Sep-2009 ENRIQUE SALEM Management Y For For SYMANTEC CORPORATION SYMC 871503108 23-Sep-2009 DANIEL H. SCHULMAN Management Y For For SYMANTEC CORPORATION SYMC 871503108 23-Sep-2009 JOHN W. THOMPSON Management Y For For SYMANTEC CORPORATION SYMC 871503108 23-Sep-2009 V. PAUL UNRUH Management Y For For SYMANTEC CORPORATION SYMC 871503108 23-Sep-2009 TO RATIFY THE SELECTION OF KPMG LLP AS SYMANTEC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management Y For For SYMANTEC CORPORATION SYMC 871503108 23-Sep-2009 TO CONSIDER AND VOTE UPON A STOCKHOLDER PROPOSAL REGARDING SPECIAL STOCKHOLDER MEETINGS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Y Against For COACH, INC. COH 189754104 05-Nov-2009 LEW FRANKFORT Management Y For For COACH, INC. COH 189754104 05-Nov-2009 SUSAN KROPF Management Y For For COACH, INC. COH 189754104 05-Nov-2009 GARY LOVEMAN Management Y For For COACH, INC. COH 189754104 05-Nov-2009 IVAN MENEZES Management Y For For COACH, INC. COH 189754104 05-Nov-2009 IRENE MILLER Management Y For For COACH, INC. COH 189754104 05-Nov-2009 MICHAEL MURPHY Management Y For For COACH, INC. COH 189754104 05-Nov-2009 JIDE ZEITLIN Management Y For For COACH, INC. COH 189754104 05-Nov-2009 TO REAPPROVE THE PERFORMANCE CRITERIA UNDER THE COACH, INC. 2004 STOCK INCENTIVE PLAN. Management Y For For COACH, INC. COH 189754104 05-Nov-2009 TO VOTE ON A STOCKHOLDER PROPOSAL. Shareholder Y Against For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: CAROL A. BARTZ Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: M. MICHELE BURNS Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: LARRY R. CARTER Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: BRIAN L. HALLA Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: MICHAEL K. POWELL Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: ARUN SARIN Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: STEVEN M. WEST Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: JERRY YANG Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE EMPLOYEE STOCK PURCHASE PLAN, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2010. Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 PROPOSAL SUBMITTED BY A SHAREHOLDER TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON HUMAN RIGHTS. Shareholder Y Against For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO ADOPT A POLICY THAT SHAREHOLDERS BE PROVIDED THE OPPORTUNITY, AT EACH ANNUAL MEETING OF SHAREHOLDERS, TO VOTE ON AN ADVISORY RESOLUTION TO RATIFY THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS DESCRIBED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING. Shareholder Y Against For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS, PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Y Against For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: WILLIAM H. GATES III Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: STEVEN A. BALLMER Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: DINA DUBLON Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: REED HASTINGS Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: MARIA KLAWE Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: HELMUT PANKE Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 TO APPROVE AMENDMENTS TO AMENDED AND RESTATED ARTICLES OF INCORPORATION Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 SHAREHOLDER PROPOSAL - ADOPTION OF HEALTHCARE REFORM PRINCIPLES Shareholder Y Against For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 SHAREHOLDER PROPOSAL - DISCLOSURE OF CHARITABLE CONTRIBUTIONS Shareholder Y Against For INTUIT INC. INTU 461202103 15-Dec-2009 DAVID H. BATCHELDER Management Y For For INTUIT INC. INTU 461202103 15-Dec-2009 CHRISTOPHER W. BRODY Management Y For For INTUIT INC. INTU 461202103 15-Dec-2009 WILLIAM V. CAMPBELL Management Y For For INTUIT INC. INTU 461202103 15-Dec-2009 SCOTT D. COOK Management Y For For INTUIT INC. INTU 461202103 15-Dec-2009 DIANE B. GREENE Management Y For For INTUIT INC. INTU 461202103 15-Dec-2009 MICHAEL R. HALLMAN Management Y For For INTUIT INC. INTU 461202103 15-Dec-2009 EDWARD A. KANGAS Management Y For For INTUIT INC. INTU 461202103 15-Dec-2009 SUZANNE NORA JOHNSON Management Y For For INTUIT INC. INTU 461202103 15-Dec-2009 DENNIS D. POWELL Management Y For For INTUIT INC. INTU 461202103 15-Dec-2009 STRATTON D. SCLAVOS Management Y For For INTUIT INC. INTU 461202103 15-Dec-2009 BRAD D. SMITH Management Y For For INTUIT INC. INTU 461202103 15-Dec-2009 RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2010. Management Y For For INTUIT INC. INTU 461202103 15-Dec-2009 APPROVE THE AMENDMENT TO OUR 2 Management Y For For INTUIT INC. INTU 461202103 15-Dec-2009 APPROVE THE AMENDMENT TO OUR EMPLOYEE STOCK PURCHASE PLAN. Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 23-Feb-2010 A PROPOSAL TO ADOPT AN AMENDMENT TO THE BANK OF AMERICA CORPORATION AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 10 BILLION TO 11.3 BILLION. Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 23-Feb-2010 A PROPOSAL TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES, IN THE EVENT THAT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE PROPOSAL SET FORTH IN ITEM 1. Management Y For For APPLIED MATERIALS, INC. AMAT 038222105 09-Mar-2010 AART J. DE GEUS Management Y For For APPLIED MATERIALS, INC. AMAT 038222105 09-Mar-2010 STEPHEN R. FORREST Management Y For For APPLIED MATERIALS, INC. AMAT 038222105 09-Mar-2010 THOMAS J. IANNOTTI Management Y For For APPLIED MATERIALS, INC. AMAT 038222105 09-Mar-2010 SUSAN M. JAMES Management Y For For APPLIED MATERIALS, INC. AMAT 038222105 09-Mar-2010 ALEXANDER A. KARSNER Management Y For For APPLIED MATERIALS, INC. AMAT 038222105 09-Mar-2010 GERHARD H. PARKER Management Y For For APPLIED MATERIALS, INC. AMAT 038222105 09-Mar-2010 DENNIS D. POWELL Management Y For For APPLIED MATERIALS, INC. AMAT 038222105 09-Mar-2010 WILLEM P. ROELANDTS Management Y For For APPLIED MATERIALS, INC. AMAT 038222105 09-Mar-2010 JAMES E. ROGERS Management Y For For APPLIED MATERIALS, INC. AMAT 038222105 09-Mar-2010 MICHAEL R. SPLINTER Management Y For For APPLIED MATERIALS, INC. AMAT 038222105 09-Mar-2010 ROBERT H. SWAN Management Y For For APPLIED MATERIALS, INC. AMAT 038222105 09-Mar-2010 TO RATIFY THE APPOINTMENT OF KPMG LLP AS APPLIED MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Management Y For For STARBUCKS CORPORATION SBUX 855244109 24-Mar-2010 ELECTION OF DIRECTOR: HOWARD SCHULTZ Management Y For For STARBUCKS CORPORATION SBUX 855244109 24-Mar-2010 ELECTION OF DIRECTOR: BARBARA BASS Management Y For For STARBUCKS CORPORATION SBUX 855244109 24-Mar-2010 ELECTION OF DIRECTOR: WILLIAM W. BRADLEY Management Y For For STARBUCKS CORPORATION SBUX 855244109 24-Mar-2010 ELECTION OF DIRECTOR: MELLODY HOBSON Management Y For For STARBUCKS CORPORATION SBUX 855244109 24-Mar-2010 ELECTION OF DIRECTOR: KEVIN R. JOHNSON Management Y For For STARBUCKS CORPORATION SBUX 855244109 24-Mar-2010 ELECTION OF DIRECTOR: OLDEN LEE Management Y For For STARBUCKS CORPORATION SBUX 855244109 24-Mar-2010 ELECTION OF DIRECTOR: SHERYL SANDBERG Management Y For For STARBUCKS CORPORATION SBUX 855244109 24-Mar-2010 ELECTION OF DIRECTOR: JAMES G. SHENNAN, JR. Management Y For For STARBUCKS CORPORATION SBUX 855244109 24-Mar-2010 ELECTION OF DIRECTOR: JAVIER G. TERUEL Management Y For For STARBUCKS CORPORATION SBUX 855244109 24-Mar-2010 ELECTION OF DIRECTOR: MYRON E. ULLMAN, III Management Y For For STARBUCKS CORPORATION SBUX 855244109 24-Mar-2010 ELECTION OF DIRECTOR: CRAIG E. WEATHERUP Management Y For For STARBUCKS CORPORATION SBUX 855244109 24-Mar-2010 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Y For For STARBUCKS CORPORATION SBUX 855244109 24-Mar-2010 SHAREHOLDER PROPOSAL REGARDING RECYCLING STRATEGY FOR BEVERAGE CONTAINERS Shareholder Y Against For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 P. CAMUS Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 J.S. GORELICK Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 A. GOULD Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 T. ISAAC Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 N. KUDRYAVTSEV Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 A. LAJOUS Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 M.E. MARKS Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 L.R. REIF Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 T.I. SANDVOLD Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 H. SEYDOUX Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 P. CURRIE Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 K.V. KAMATH Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 PROPOSAL TO ADOPT AND APPROVE FINANCIALS AND DIVIDENDS. Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 PROPOSAL TO APPROVE THE ADOPTION OF THE SCHLUMBERGER 2 PLAN. Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 PROPOSAL TO APPROVE THE ADOPTION OF AN AMENDMENT TO THE SCHLUMBERGER DISCOUNTED STOCK PURCHASE PLAN. Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 PROPOSAL TO APPROVE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: ALAIN J.P. BELDA Management Y Against Against CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: TIMOTHY C. COLLINS Management Y For For CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: JERRY A. GRUNDHOFER Management Y For For CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: ROBERT L. JOSS Management Y Against Against CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: ANDREW N. LIVERIS Management Y Against Against CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: MICHAEL E. O'NEILL Management Y For For CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: VIKRAM S. PANDIT Management Y For For CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: RICHARD D. PARSONS Management Y Against Against CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: LAWRENCE R. RICCIARDI Management Y For For CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: JUDITH RODIN Management Y Against Against CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: ROBERT L. RYAN Management Y For For CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO Management Y For For CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: DIANA L. TAYLOR Management Y For For CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. Management Y For For CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: ERNESTO ZEDILLO Management Y For For CITIGROUP INC. C 172967101 20-Apr-2010 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Y For For CITIGROUP INC. C 172967101 20-Apr-2010 PROPOSAL TO APPROVE AMENDMENTS TO THE CITIGROUP 2 PLAN. Management Y Against Against CITIGROUP INC. C 172967101 20-Apr-2010 PROPOSAL TO APPROVE THE TARP REPAYMENT SHARES. Management Y For For CITIGROUP INC. C 172967101 20-Apr-2010 PROPOSAL TO APPROVE CITI'S 2 Management Y Against Against CITIGROUP INC. C 172967101 20-Apr-2010 PROPOSAL TO RATIFY THE TAX BENEFITS PRESERVATION PLAN. Management Y For For CITIGROUP INC. C 172967101 20-Apr-2010 PROPOSAL TO APPROVE THE REVERSE STOCK SPLIT EXTENSION. Management Y For For CITIGROUP INC. C 172967101 20-Apr-2010 STOCKHOLDER PROPOSAL REGARDING POLITICAL NON-PARTISANSHIP. Shareholder Y Against For CITIGROUP INC. C 172967101 20-Apr-2010 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Y Against For CITIGROUP INC. C 172967101 20-Apr-2010 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON COLLATERAL FOR OVER-THE-COUNTER DERIVATIVES TRADES. Shareholder Y Against For CITIGROUP INC. C 172967101 20-Apr-2010 STOCKHOLDER PROPOSAL REQUESTING THAT STOCKHOLDERS HOLDING 10% OR ABOVE HAVE THE RIGHT TO CALL SPECIAL STOCKHOLDER MEETINGS. Shareholder Y For Against CITIGROUP INC. C 172967101 20-Apr-2010 STOCKHOLDER PROPOSAL REQUESTING THAT EXECUTIVE OFFICERS RETAIN 75% OF THE SHARES ACQUIRED THROUGH COMPENSATION PLANS FOR TWO YEARS FOLLOWING TERMINATION OF EMPLOYMENT. Shareholder Y Against For CITIGROUP INC. C 172967101 20-Apr-2010 STOCKHOLDER PROPOSAL REQUESTING REIMBURSEMENT OF EXPENSES INCURRED BY A STOCKHOLDER IN A CONTESTED ELECTION OF DIRECTORS. Shareholder Y For Against PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: DENNIS A. AUSIELLO Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: MICHAEL S. BROWN Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: M. ANTHONY BURNS Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: ROBERT N. BURT Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: W. DON CORNWELL Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: FRANCES D. FERGUSSON Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: WILLIAM H. GRAY III Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: CONSTANCE J. HORNER Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: JAMES M. KILTS Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: JEFFREY B. KINDLER Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: GEORGE A. LORCH Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: JOHN P. MASCOTTE Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: STEPHEN W. SANGER Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: WILLIAM C. STEERE, JR. Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 APPROVAL OF BY-LAW AMENDMENT TO REDUCE THE PERCENTAGE OF SHARES REQUIRED FOR SHAREHOLDERS TO CALL SPECIAL MEETINGS. Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 SHAREHOLDER PROPOSAL REGARDING STOCK OPTIONS. Shareholder Y Against For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 JON F. CHAIT Management Y For For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 JOHN W. DANIELS, JR. Management Y Withheld Against MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 MARK F. FURLONG Management Y For For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 TED D. KELLNER Management Y Withheld Against MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 DENNIS J. KUESTER Management Y For For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 DAVID J. LUBAR Management Y For For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 KATHARINE C. LYALL Management Y For For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 JOHN A. MELLOWES Management Y For For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 SAN W. ORR, JR. Management Y For For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 ROBERT J. O'TOOLE Management Y For For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 PETER M. PLATTEN, III Management Y For For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 JOHN S. SHIELY Management Y For For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 GEORGE E. WARDEBERG Management Y For For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 JAMES B. WIGDALE Management Y For For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 TO APPROVE THE MARSHALL & ILSLEY CORPORATION 2 PLAN; Management Y For For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP TO AUDIT THE FINANCIAL STATEMENTS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010; Management Y For For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 TO APPROVE A NON-BINDING, ADVISORY PROPOSAL ON THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS; Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: JOHN D. BAKER II Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: JOHN S. CHEN Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: LLOYD H. DEAN Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: SUSAN E. ENGEL Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: DONALD M. JAMES Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: RICHARD D. MCCORMICK Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: MACKEY J. MCDONALD Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: NICHOLAS G. MOORE Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: PHILIP J. QUIGLEY Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: STEPHEN W. SANGER Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: ROBERT K. STEEL Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: JOHN G. STUMPF Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: SUSAN G. SWENSON Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 PROPOSAL TO APPROVE A NON-BINDING ADVISORY RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVES. Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE COMPANY'S AUTHORIZED SHARES OF COMMON STOCK FROM 6 BILLION TO 9 BILLION. Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2010. Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE AND DIRECTOR COMPENSATION. Shareholder Y Against For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 STOCKHOLDER PROPOSAL REGARDING A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Shareholder Y Against For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 STOCKHOLDER PROPOSAL REGARDING A REPORT ON CHARITABLE CONTRIBUTIONS. Shareholder Y Against For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 STOCKHOLDER PROPOSAL REGARDING A REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Y For Against BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 ELECTION OF DIRECTOR: SUSAN S. BIES Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 ELECTION OF DIRECTOR: WILLIAM P. BOARDMAN Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 ELECTION OF DIRECTOR: VIRGIS W. COLBERT Management Y Against Against BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 ELECTION OF DIRECTOR: D. PAUL JONES, JR. Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 ELECTION OF DIRECTOR: MONICA C. LOZANO Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 ELECTION OF DIRECTOR: THOMAS J. MAY Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 ELECTION OF DIRECTOR: DONALD E. POWELL Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 ELECTION OF DIRECTOR: CHARLES O. ROSSOTTI Management Y Against Against BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 ELECTION OF DIRECTOR: ROBERT W. SCULLY Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 A PROPOSAL TO RATIFY THE REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2010 Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 A PROPOSAL TO ADOPT AN AMENDMENT TO THE BANK OF AMERICA AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 11.3 BILLION TO 12.8 BILLION Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 AN ADVISORY (NON-BINDING) VOTE APPROVING EXECUTIVE COMPENSATION Management N For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 A PROPOSAL TO APPROVE AN AMENDMENT TO THE 2 PLAN Management N For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 STOCKHOLDER PROPOSAL - DISCLOSURE OF GOVERNMENT EMPLOYMENT Shareholder N Against For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 STOCKHOLDER PROPOSAL - NON-DEDUCTIBLE PAY Shareholder N Against For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 STOCKHOLDER PROPOSAL - SPECIAL STOCKHOLDER MEETINGS Shareholder N For Against BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 STOCKHOLDER PROPOSAL - ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder N Against For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 STOCKHOLDER PROPOSAL - SUCCESSION PLANNING Shareholder N Against For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 STOCKHOLDER PROPOSAL - DERIVATIVES TRADING Shareholder N Against For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 STOCKHOLDER PROPOSAL - RECOUP INCENTIVE COMPENSATION Shareholder N Against For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 29-Apr-2010 ELECTION OF DIRECTOR: W. RONALD DIETZ Management N For For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 29-Apr-2010 ELECTION OF DIRECTOR: LEWIS HAY, III Management N For For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 29-Apr-2010 ELECTION OF DIRECTOR: MAYO A. SHATTUCK III Management N For For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 29-Apr-2010 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE CORPORATION FOR 2010. Management N For For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 29-Apr-2010 ADVISORY APPROVAL OF CAPITAL ONE'S 2 COMPENSATION. Management Y For For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 29-Apr-2010 STOCKHOLDER PROPOSAL REGARDING SENIOR EXECUTIVE STOCK RETENTION REQUIREMENTS. Shareholder Y Against For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 29-Apr-2010 STOCKHOLDER PROPOSAL REGARDING BOARD DECLASSIFICATION. Shareholder Y Against For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: MICHAEL W. BROWN Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: RANDOLPH L. COWEN Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: MICHAEL J. CRONIN Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: GAIL DEEGAN Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: JAMES S. DISTASIO Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: JOHN R. EGAN Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: EDMUND F. KELLY Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: WINDLE B. PRIEM Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: PAUL SAGAN Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: DAVID N. STROHM Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS. Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO SPECIAL SHAREHOLDER MEETINGS. Shareholder Y Against For EMC CORPORATION EMC 268648102 29-Apr-2010 TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder Y Against For EBAY INC. EBAY 278642103 29-Apr-2010 ELECTION OF DIRECTOR: DAVID M. MOFFETT Management Y For For EBAY INC. EBAY 278642103 29-Apr-2010 ELECTION OF DIRECTOR: RICHARD T. SCHLOSBERG, III Management Y For For EBAY INC. EBAY 278642103 29-Apr-2010 ELECTION OF DIRECTOR: THOMAS J. TIERNEY Management Y For For EBAY INC. EBAY 278642103 29-Apr-2010 TO APPROVE THE AMENDMENT AND RESTATEMENT OF OUR EBAY INCENTIVE PLAN, INCLUDING TO SATISFY THE REQUIREMENTS OF SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management Y For For EBAY INC. EBAY 278642103 29-Apr-2010 TO APPROVE THE AMENDMENT AND RESTATEMENT OF OUR 2 PLAN, INCLUDING AN AMENDMENT TO INCREASE THE AGGREGATE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN BY 20 MILLION SHARES. Management Y For For EBAY INC. EBAY 278642103 29-Apr-2010 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2010. Management Y For For ZIMMER HOLDINGS, INC. ZMH 98956P102 03-May-2010 ELECTION OF DIRECTOR: BETSY J. BERNARD Management Y For For ZIMMER HOLDINGS, INC. ZMH 98956P102 03-May-2010 ELECTION OF DIRECTOR: MARC N. CASPER Management Y For For ZIMMER HOLDINGS, INC. ZMH 98956P102 03-May-2010 ELECTION OF DIRECTOR: DAVID C. DVORAK Management Y For For ZIMMER HOLDINGS, INC. ZMH 98956P102 03-May-2010 ELECTION OF DIRECTOR: LARRY C. GLASSCOCK Management Y For For ZIMMER HOLDINGS, INC. ZMH 98956P102 03-May-2010 ELECTION OF DIRECTOR: ROBERT A. HAGEMANN Management Y For For ZIMMER HOLDINGS, INC. ZMH 98956P102 03-May-2010 ELECTION OF DIRECTOR: ARTHUR J. HIGGINS Management Y For For ZIMMER HOLDINGS, INC. ZMH 98956P102 03-May-2010 ELECTION OF DIRECTOR: JOHN L. MCGOLDRICK Management Y For For ZIMMER HOLDINGS, INC. ZMH 98956P102 03-May-2010 ELECTION OF DIRECTOR: CECIL B. PICKETT, PH.D. Management Y For For ZIMMER HOLDINGS, INC. ZMH 98956P102 03-May-2010 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: DANIEL P. AMOS Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: JOHN SHELBY AMOS II Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: PAUL S. AMOS II Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: MICHAEL H. ARMACOST Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: KRISS CLONINGER III Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: JOE FRANK HARRIS Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: ELIZABETH J. HUDSON Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: DOUGLAS W. JOHNSON Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: ROBERT B. JOHNSON Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: CHARLES B. KNAPP Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: E. STEPHEN PURDOM, M.D. Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: BARBARA K. RIMER, DR. PH Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: MARVIN R. SCHUSTER Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: DAVID GARY THOMPSON Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: ROBERT L. WRIGHT Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: TAKURO YOSHIDA Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 TO CONSIDER AND APPROVE THE FOLLOWING ADVISORY (NON-BINDING) PROPOSAL: "RESOLVED, THAT THE SHAREHOLDERS APPROVE THE OVERALL EXECUTIVE PAY-FOR-PERFORMANCE COMPENSATION POLICIES AND PROCEDURES EMPLOYED BY THE COMPANY, AS DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS AND THE TABULAR DISCLOSURE REGARDING NAMED EXECUTIVE OFFICER COMPENSATION IN THIS PROXY STATEMENT." Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2010. Management Y For For APACHE CORPORATION APA 037411105 06-May-2010 ELECTION OF DIRECTOR: EUGENE C. FIEDOREK Management Y For For APACHE CORPORATION APA 037411105 06-May-2010 ELECTION OF DIRECTOR: PATRICIA ALBJERG GRAHAM Management Y For For APACHE CORPORATION APA 037411105 06-May-2010 ELECTION OF DIRECTOR: F.H. MERELLI Management Y For For APACHE CORPORATION APA 037411105 06-May-2010 RATIFICATION OF ERNST & YOUNG AS APACHE'S INDEPENDENT AUDITORS. Management Y For For MGIC INVESTMENT CORPORATION MTG 552848103 06-May-2010 ELECTION OF DIRECTOR: JAMES A. ABBOTT Management Y For For MGIC INVESTMENT CORPORATION MTG 552848103 06-May-2010 ELECTION OF DIRECTOR: THOMAS M. HAGERTY Management Y For For MGIC INVESTMENT CORPORATION MTG 552848103 06-May-2010 ELECTION OF DIRECTOR: MICHAEL E. LEHMAN Management Y For For MGIC INVESTMENT CORPORATION MTG 552848103 06-May-2010 APPROVE THE RIGHTS AGREEMENT BY AND BETWEEN MGIC INVESTMENT CORPORATION AND WELLS FARGO BANK, NATIONAL ASSOCIATION, AS AMENDED THROUGH DECEMBER 29, 2009. Management Y For For MGIC INVESTMENT CORPORATION MTG 552848103 06-May-2010 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF MGIC INVESTMENT CORPORATION. Management Y For For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 PAUL BERG Management Y For For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 JOHN F. COGAN Management Y For For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 ETIENNE F. DAVIGNON Management Y For For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 JAMES M. DENNY Management Y For For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 CARLA A. HILLS Management Y For For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 KEVIN E. LOFTON Management Y For For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 JOHN W. MADIGAN Management Y For For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 JOHN C. MARTIN Management Y For For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 GORDON E. MOORE Management Y For For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 NICHOLAS G. MOORE Management Y For For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 RICHARD J. WHITLEY Management Y For For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 GAYLE E. WILSON Management Y For For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 PER WOLD-OLSEN Management Y For For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management Y For For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO ADOPT MAJORITY VOTING STANDARDS IN GILEAD'S CERTIFICATE OF INCORPORATION AND BY-LAWS. Shareholder Y Against For KOHL'S CORPORATION KSS 500255104 13-May-2010 ELECTION OF DIRECTOR: PETER BONEPARTH Management Y For For KOHL'S CORPORATION KSS 500255104 13-May-2010 ELECTION OF DIRECTOR: STEVEN A. BURD Management Y For For KOHL'S CORPORATION KSS 500255104 13-May-2010 ELECTION OF DIRECTOR: JOHN F. HERMA Management Y For For KOHL'S CORPORATION KSS 500255104 13-May-2010 ELECTION OF DIRECTOR: DALE E. JONES Management Y For For KOHL'S CORPORATION KSS 500255104 13-May-2010 ELECTION OF DIRECTOR: WILLIAM S. KELLOGG Management Y For For KOHL'S CORPORATION KSS 500255104 13-May-2010 ELECTION OF DIRECTOR: KEVIN MANSELL Management Y For For KOHL'S CORPORATION KSS 500255104 13-May-2010 ELECTION OF DIRECTOR: FRANK V. SICA Management Y For For KOHL'S CORPORATION KSS 500255104 13-May-2010 ELECTION OF DIRECTOR: PETER M. SOMMERHAUSER Management Y For For KOHL'S CORPORATION KSS 500255104 13-May-2010 ELECTION OF DIRECTOR: STEPHANIE A. STREETER Management Y For For KOHL'S CORPORATION KSS 500255104 13-May-2010 ELECTION OF DIRECTOR: NINA G. VACA Management Y For For KOHL'S CORPORATION KSS 500255104 13-May-2010 ELECTION OF DIRECTOR: STEPHEN E. WATSON Management Y For For KOHL'S CORPORATION KSS 500255104 13-May-2010 RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For KOHL'S CORPORATION KSS 500255104 13-May-2010 APPROVAL OF THE KOHL'S CORPORATION 2 PLAN. Management Y For For KOHL'S CORPORATION KSS 500255104 13-May-2010 SHAREHOLDER PROPOSAL: ADOPT SIMPLE MAJORITY VOTE. Shareholder Y Against For KOHL'S CORPORATION KSS 500255104 13-May-2010 SHAREHOLDER PROPOSAL: INDEPENDENT CHAIRMAN OF THE BOARD OF DIRECTORS. Shareholder Y Against For MYLAN INC. MYL 628530107 14-May-2010 ROBERT J. COURY Management Y For For MYLAN INC. MYL 628530107 14-May-2010 RODNEY L. PIATT, C.P.A. Management Y For For MYLAN INC. MYL 628530107 14-May-2010 WENDY CAMERON Management Y For For MYLAN INC. MYL 628530107 14-May-2010 NEIL DIMICK, C.P.A. Management Y For For MYLAN INC. MYL 628530107 14-May-2010 DOUGLAS J. LEECH, C.P.A Management Y For For MYLAN INC. MYL 628530107 14-May-2010 JOSEPH C. MAROON, MD Management Y For For MYLAN INC. MYL 628530107 14-May-2010 MARK W. PARRISH Management Y For For MYLAN INC. MYL 628530107 14-May-2010 C.B. TODD Management Y For For MYLAN INC. MYL 628530107 14-May-2010 R.L. VANDERVEEN PHD RPH Management Y For For MYLAN INC. MYL 628530107 14-May-2010 RATIFY APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For MYLAN INC. MYL 628530107 14-May-2010 SHAREHOLDER PROPOSAL - ADVISORY (NON-BINDING) VOTE ON EXECUTIVE COMPENSATION. Shareholder Y Against For MYLAN INC. MYL 628530107 14-May-2010 SHAREHOLDER PROPOSAL - RETENTION OF EXECUTIVE EQUITY COMPENSATION. Shareholder Y Against For TRANSOCEAN, LTD. RIG H8817H100 14-May-2010 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2009. Management Y For For TRANSOCEAN, LTD. RIG H8817H100 14-May-2010 DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS & EXECUTIVE OFFICERS FROM LIABILITY FOR ACTIVITIES DURING FISCAL YEAR 2009. Management Y For For TRANSOCEAN, LTD. RIG H8817H100 14-May-2010 APPROPRIATION OF AVAILABLE EARNINGS FOR FISCAL YEAR 2 FORWARD. Management Y For For TRANSOCEAN, LTD. RIG H8817H100 14-May-2010 CHANGE OF THE COMPANY'S PLACE OF INCORPORATION IN SWITZERLAND. Management Y For For TRANSOCEAN, LTD. RIG H8817H100 14-May-2010 RENEWAL OF THE COMPANY'S AUTHORIZED SHARE CAPITAL. Management Y For For TRANSOCEAN, LTD. RIG H8817H100 14-May-2010 DISTRIBUTION TO SHAREHOLDERS IN THE FORM OF A PAR VALUE REDUCTION. Management Y For For TRANSOCEAN, LTD. RIG H8817H100 14-May-2010 AMENDMENTS TO THE ARTICLES OF ASSOCIATION TO REFLECT THE SWISS FEDERAL ACT ON INTERMEDIATED SECURITIES. Management Y For For TRANSOCEAN, LTD. RIG H8817H100 14-May-2010 ELECTION OF DIRECTOR: STEVEN L. NEWMAN. Management Y For For TRANSOCEAN, LTD. RIG H8817H100 14-May-2010 REELECTION OF DIRECTOR: THOMAS W. CASON. Management N For For TRANSOCEAN, LTD. RIG H8817H100 14-May-2010 REELECTION OF DIRECTOR: ROBERT M. SPRAGUE. Management N For For TRANSOCEAN, LTD. RIG H8817H100 14-May-2010 REELECTION OF DIRECTOR: J. MICHAEL TALBERT. Management N For For TRANSOCEAN, LTD. RIG H8817H100 14-May-2010 REELECTION OF DIRECTOR: JOHN L. WHITMIRE. Management N For For TRANSOCEAN, LTD. RIG H8817H100 14-May-2010 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Management N For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: ROY J. BOSTOCK Management N Against Against MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: ERSKINE B. BOWLES Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: HOWARD J. DAVIES Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: JAMES P. GORMAN Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: JAMES H. HANCE, JR. Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: NOBUYUKI HIRANO Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: C. ROBERT KIDDER Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: JOHN J. MACK Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: HUTHAM S. OLAYAN Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: O. GRIFFITH SEXTON Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: LAURA D. TYSON Management Y Against Against MORGAN STANLEY MS 617446448 18-May-2010 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 TO APPROVE COMPENSATION OF EXECUTIVES AS DISCLOSED IN THE PROXY STATEMENT (NON-BINDING ADVISORY RESOLUTION) Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 TO AMEND THE 2 Management Y Against Against MORGAN STANLEY MS 617446448 18-May-2010 SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREOWNER MEETINGS Shareholder Y For Against MORGAN STANLEY MS 617446448 18-May-2010 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE EQUITY HOLDINGS REQUIREMENT Shareholder Y Against For MORGAN STANLEY MS 617446448 18-May-2010 SHAREHOLDER PROPOSAL REGARDING INDEPENDENT CHAIR Shareholder Y For Against MORGAN STANLEY MS 617446448 18-May-2010 SHAREHOLDER PROPOSAL REGARDING REPORT ON PAY DISPARITY Shareholder Y Against For MORGAN STANLEY MS 617446448 18-May-2010 SHAREHOLDER PROPOSAL REGARDING RECOUPMENT OF MANAGEMENT BONUSES Shareholder Y Against For STATE STREET CORPORATION STT 857477103 19-May-2010 ELECTION OF DIRECTOR: K. BURNES Management Y For For STATE STREET CORPORATION STT 857477103 19-May-2010 ELECTION OF DIRECTOR: P. COYM Management Y For For STATE STREET CORPORATION STT 857477103 19-May-2010 ELECTION OF DIRECTOR: P. DE SAINT-AIGNAN Management Y For For STATE STREET CORPORATION STT 857477103 19-May-2010 ELECTION OF DIRECTOR: A. FAWCETT Management Y For For STATE STREET CORPORATION STT 857477103 19-May-2010 ELECTION OF DIRECTOR: D. GRUBER Management Y For For STATE STREET CORPORATION STT 857477103 19-May-2010 ELECTION OF DIRECTOR: L. HILL Management Y For For STATE STREET CORPORATION STT 857477103 19-May-2010 ELECTION OF DIRECTOR: J. HOOLEY Management Y For For STATE STREET CORPORATION STT 857477103 19-May-2010 ELECTION OF DIRECTOR: R. KAPLAN Management Y For For STATE STREET CORPORATION STT 857477103 19-May-2010 ELECTION OF DIRECTOR: C. LAMANTIA Management Y For For STATE STREET CORPORATION STT 857477103 19-May-2010 ELECTION OF DIRECTOR: R. LOGUE Management Y For For STATE STREET CORPORATION STT 857477103 19-May-2010 ELECTION OF DIRECTOR: R. SERGEL Management Y Against Against STATE STREET CORPORATION STT 857477103 19-May-2010 ELECTION OF DIRECTOR: R. SKATES Management Y For For STATE STREET CORPORATION STT 857477103 19-May-2010 ELECTION OF DIRECTOR: G. SUMME Management Y For For STATE STREET CORPORATION STT 857477103 19-May-2010 ELECTION OF DIRECTOR: R. WEISSMAN Management Y For For STATE STREET CORPORATION STT 857477103 19-May-2010 TO APPROVE A NON-BINDING ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION. Management Y Against Against STATE STREET CORPORATION STT 857477103 19-May-2010 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS STATE STREET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. Management Y For For STATE STREET CORPORATION STT 857477103 19-May-2010 TO VOTE ON A SHAREHOLDER PROPOSAL RELATING TO THE SEPARATION OF THE ROLES OF CHAIRMAN AND CEO. Shareholder Y For Against STATE STREET CORPORATION STT 857477103 19-May-2010 TO VOTE ON A SHAREHOLDER PROPOSAL RELATING TO A REVIEW OF PAY DISPARITY. Shareholder Y Against For THE HOME DEPOT, INC. HD 437076102 20-May-2010 ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management Y For For THE HOME DEPOT, INC. HD 437076102 20-May-2010 ELECTION OF DIRECTOR: DAVID H. BATCHELDER Management Y For For THE HOME DEPOT, INC. HD 437076102 20-May-2010 ELECTION OF DIRECTOR: FRANCIS S. BLAKE Management Y For For THE HOME DEPOT, INC. HD 437076102 20-May-2010 ELECTION OF DIRECTOR: ARI BOUSBIB Management Y For For THE HOME DEPOT, INC. HD 437076102 20-May-2010 ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Management Y For For THE HOME DEPOT, INC. HD 437076102 20-May-2010 ELECTION OF DIRECTOR: ALBERT P. CAREY Management Y For For THE HOME DEPOT, INC. HD 437076102 20-May-2010 ELECTION OF DIRECTOR: ARMANDO CODINA Management Y For For THE HOME DEPOT, INC. HD 437076102 20-May-2010 ELECTION OF DIRECTOR: BONNIE G. HILL Management Y For For THE HOME DEPOT, INC. HD 437076102 20-May-2010 ELECTION OF DIRECTOR: KAREN L. KATEN Management Y For For THE HOME DEPOT, INC. HD 437076102 20-May-2010 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP Management Y For For THE HOME DEPOT, INC. HD 437076102 20-May-2010 PROPOSAL TO APPROVE THE MATERIAL TERMS OF PERFORMANCE GOALS FOR QUALIFIED PERFORMANCE-BASED AWARDS UNDER THE HOME DEPOT, INC. 2 INCENTIVE PLAN Management Y For For THE HOME DEPOT, INC. HD 437076102 20-May-2010 SHAREHOLDER PROPOSAL REGARDING CUMULATIVE VOTING Shareholder Y Against For THE HOME DEPOT, INC. HD 437076102 20-May-2010 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE OFFICER COMPENSATION Shareholder Y Against For THE HOME DEPOT, INC. HD 437076102 20-May-2010 SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS Shareholder Y Against For THE HOME DEPOT, INC. HD 437076102 20-May-2010 SHAREHOLDER PROPOSAL REGARDING SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder Y Against For THE HOME DEPOT, INC. HD 437076102 20-May-2010 SHAREHOLDER PROPOSAL REGARDING INDEPENDENT CHAIRMAN OF THE BOARD Shareholder Y Against For THE HOME DEPOT, INC. HD 437076102 20-May-2010 SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT Shareholder Y Against For THE HOME DEPOT, INC. HD 437076102 20-May-2010 SHAREHOLDER PROPOSAL REGARDING REINCORPORATION IN NORTH DAKOTA Shareholder Y Against For GARMIN LTD. GRMN G37260109 20-May-2010 GENE M. BETTS Management Y For For GARMIN LTD. GRMN G37260109 20-May-2010 THOMAS P. POBEREZNY Management Y For For GARMIN LTD. GRMN G37260109 20-May-2010 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GARMIN'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2010 FISCAL YEAR. Management Y For For GARMIN LTD. GRMN G37260109 20-May-2010 APPROVAL OF AMENDMENT TO THE GARMIN, LTD. EMPLOYEE STOCK PURCHASE PLAN, AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2010. Management Y For For GARMIN LTD. GRMN G37260109 20-May-2010 APPROVAL OF THE REDOMESTICATION PROPOSAL AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. Management Y For For GARMIN LTD. GRMN G37260109 20-May-2010 APPROVAL OF A MOTION TO ADJOURN THE SPECIAL MEETING IF THERE ARE INSUFFICIENT PROXIES TO APPROVE THE REDOMESTICATION PROPOSAL AT THE TIME OF SPECIAL MEETING. Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: WILLIAM C. BALLARD, JR. Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: RICHARD T. BURKE Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: ROBERT J. DARRETTA Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: STEPHEN J. HEMSLEY Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: MICHELE J. HOOPER Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: DOUGLAS W. LEATHERDALE Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: GLENN M. RENWICK Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: KENNETH I. SHINE M.D. Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: GAIL R. WILENSKY PH.D. Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 SHAREHOLDER PROPOSAL CONCERNING DISCLOSURE OF LOBBYING EXPENSES. Shareholder Y Against For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 SHAREHOLDER PROPOSAL CONCERNING ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder Y Against For WILLIAMS-SONOMA, INC. WSM 969904101 26-May-2010 LAURA J. ALBER Management Y For For WILLIAMS-SONOMA, INC. WSM 969904101 26-May-2010 ADRIAN D.P. BELLAMY Management Y For For WILLIAMS-SONOMA, INC. WSM 969904101 26-May-2010 PATRICK J. CONNOLLY Management Y For For WILLIAMS-SONOMA, INC. WSM 969904101 26-May-2010 ADRIAN T. DILLON Management Y For For WILLIAMS-SONOMA, INC. WSM 969904101 26-May-2010 ANTHONY A. GREENER Management Y For For WILLIAMS-SONOMA, INC. WSM 969904101 26-May-2010 TED W. HALL Management Y For For WILLIAMS-SONOMA, INC. WSM 969904101 26-May-2010 MICHAEL R. LYNCH Management Y For For WILLIAMS-SONOMA, INC. WSM 969904101 26-May-2010 SHARON L MCCOLLAM Management Y For For WILLIAMS-SONOMA, INC. WSM 969904101 26-May-2010 RICHARD T. ROBERTSON Management Y For For WILLIAMS-SONOMA, INC. WSM 969904101 26-May-2010 DAVID B. ZENOFF Management Y For For WILLIAMS-SONOMA, INC. WSM 969904101 26-May-2010 THE AMENDMENT AND RESTATEMENT OF THE WILLIAMS-SONOMA, INC. 2001 LONG-TERM INCENTIVE PLAN Management Y For For WILLIAMS-SONOMA, INC. WSM 969904101 26-May-2010 THE AMENDMENT AND RESTATEMENT OF THE WILLIAMS-SONOMA, INC. 2001 INCENTIVE BONUS PLAN Management Y For For WILLIAMS-SONOMA, INC. WSM 969904101 26-May-2010 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 30, 2011 Management Y For For LOWE'S COMPANIES, INC. LOW 548661107 28-May-2010 DAVID W. BERNAUER Management Y For For LOWE'S COMPANIES, INC. LOW 548661107 28-May-2010 LEONARD L. BERRY Management Y For For LOWE'S COMPANIES, INC. LOW 548661107 28-May-2010 DAWN E. HUDSON Management Y For For LOWE'S COMPANIES, INC. LOW 548661107 28-May-2010 ROBERT A. NIBLOCK Management Y For For LOWE'S COMPANIES, INC. LOW 548661107 28-May-2010 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For LOWE'S COMPANIES, INC. LOW 548661107 28-May-2010 TO APPROVE AN AMENDMENT TO LOWE'S BYLAWS DECREASING THE PERCENTAGE OF SHARES REQUIRED TO CALL A SPECIAL MEETING OF SHAREHOLDERS. Management Y For For LOWE'S COMPANIES, INC. LOW 548661107 28-May-2010 SHAREHOLDER PROPOSAL REGARDING REPORT ON POLITICAL SPENDING. Shareholder Y Against For LOWE'S COMPANIES, INC. LOW 548661107 28-May-2010 SHAREHOLDER PROPOSAL REGARDING SEPARATING THE ROLES OF CHAIRMAN AND CEO. Shareholder Y Against For AFFILIATED MANAGERS GROUP, INC. AMG 008252108 08-Jun-2010 SAMUEL T. BYRNE Management Y For For AFFILIATED MANAGERS GROUP, INC. AMG 008252108 08-Jun-2010 DWIGHT D. CHURCHILL Management Y For For AFFILIATED MANAGERS GROUP, INC. AMG 008252108 08-Jun-2010 SEAN M. HEALEY Management Y For For AFFILIATED MANAGERS GROUP, INC. AMG 008252108 08-Jun-2010 HAROLD J. MEYERMAN Management Y For For AFFILIATED MANAGERS GROUP, INC. AMG 008252108 08-Jun-2010 WILLIAM J. NUTT Management Y For For AFFILIATED MANAGERS GROUP, INC. AMG 008252108 08-Jun-2010 RITA M. RODRIGUEZ Management Y For For AFFILIATED MANAGERS GROUP, INC. AMG 008252108 08-Jun-2010 PATRICK T. RYAN Management Y For For AFFILIATED MANAGERS GROUP, INC. AMG 008252108 08-Jun-2010 JIDE J. ZEITLIN Management Y For For AFFILIATED MANAGERS GROUP, INC. AMG 008252108 08-Jun-2010 TO APPROVE THE LONG-TERM EXECUTIVE INCENTIVE PLAN, AS AMENDED AND RESTATED. Management Y For For AFFILIATED MANAGERS GROUP, INC. AMG 008252108 08-Jun-2010 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. Management Y For For AMERICAN EAGLE OUTFITTERS, INC. AEO 02553E106 09-Jun-2010 ELECTION OF DIRECTOR: ALAN T. KANE Management Y For For AMERICAN EAGLE OUTFITTERS, INC. AEO 02553E106 09-Jun-2010 ELECTION OF DIRECTOR: CARY D. MCMILLAN Management Y For For AMERICAN EAGLE OUTFITTERS, INC. AEO 02553E106 09-Jun-2010 ELECTION OF DIRECTOR: JAMES V. O'DONNELL Management Y For For AMERICAN EAGLE OUTFITTERS, INC. AEO 02553E106 09-Jun-2010 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 29, 2011. Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 ELECTION OF DIRECTOR: CALVIN DARDEN Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 ELECTION OF DIRECTOR: ANNE M. MULCAHY Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 ELECTION OF DIRECTOR: STEPHEN W. SANGER Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 ELECTION OF DIRECTOR: GREGG W. STEINHAFEL Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 COMPANY PROPOSAL TO AMEND THE RESTATED ARTICLES OF INCORPORATION RELATING TO BOARD, SEE PROXY STATEMENT FOR FURTHER DETAILS. Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 COMPANY PROPOSAL TO AMEND THE RESTATED ARTICLES OF INCORPORATION TO ELIMINATE A SUPERMAJORITY VOTE REQUIREMENT FOR CERTAIN BUSINESS COMBINATIONS Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 COMPANY PROPOSAL TO AMEND AND RESTATE THE RESTATED ARTICLES TO REFLECT THE CHANGES PROPOSED AS ITEMS 3 AND 4, IF APPROVED, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 SHAREHOLDER PROPOSAL REGARDING ANNUAL ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Y Against For BIOGEN IDEC INC. BIIB 09062X103 09-Jun-2010 ELECTION OF DIRECTOR: NANCY L. LEAMING Management Y For For BIOGEN IDEC INC. BIIB 09062X103 09-Jun-2010 ELECTION OF DIRECTOR: BRIAN S. POSNER Management Y For For BIOGEN IDEC INC. BIIB 09062X103 09-Jun-2010 ELECTION OF DIRECTOR: ERIC K. ROWINSKY Management Y For For BIOGEN IDEC INC. BIIB 09062X103 09-Jun-2010 ELECTION OF DIRECTOR: STEPHEN A. SHERWIN Management Y For For BIOGEN IDEC INC. BIIB 09062X103 09-Jun-2010 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS BIOGEN IDEC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management Y For For BIOGEN IDEC INC. BIIB 09062X103 09-Jun-2010 TO APPROVE AN AMENDMENT TO THE BIOGEN IDEC INC. 2006 NON-EMPLOYEE DIRECTORS EQUITY PLAN TO INCREASE THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE FROM 850,,600,000 SHARES. Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 DOUGLAS A. BERTHIAUME Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 ROBERT J. BERTOLINI Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 GAIL K. BOUDREAUX Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 ROBERT J. CARPENTER Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 CHARLES L. COONEY Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 VICTOR J. DZAU Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 SENATOR CONNIE MACK III Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 RICHARD F. SYRON Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 HENRI A. TERMEER Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 RALPH V. WHITWORTH Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 A PROPOSAL TO AMEND THE 2 SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN BY 2,750,000 SHARES. Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 A PROPOSAL TO AMEND THE 2 NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN BY 1,500,000. Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 A PROPOSAL TO AMEND THE 2 SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN BY 250,000 SHARES. Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 A PROPOSAL TO AMEND THE RESTATED ARTICLES OF ORGANIZATION TO REDUCE THE PERCENTAGE OF SHARES REQUIRED FOR SHAREHOLDERS TO CALL A SPECIAL MEETING OF SHAREHOLDERS FROM 90% TO 40%. Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 A PROPOSAL TO RATIFY THE AUDIT COMMITTEE'S SELECTION OF INDEPENDENT AUDITORS FOR 2010. Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 DR. STEVEN BURAKOFF* Shareholder N GENZYME CORPORATION GENZ 372917104 16-Jun-2010 DR. ALEXANDER J DENNER* Shareholder N GENZYME CORPORATION GENZ 372917104 16-Jun-2010 MR. CARL C ICAHN* Shareholder N GENZYME CORPORATION GENZ 372917104 16-Jun-2010 DR. RICHARD MULLIGAN* Shareholder N GENZYME CORPORATION GENZ 372917104 16-Jun-2010 MGTNOM: D A BERTHIAUME* Shareholder N GENZYME CORPORATION GENZ 372917104 16-Jun-2010 MGTNOM: R J BERTOLINI* Shareholder N GENZYME CORPORATION GENZ 372917104 16-Jun-2010 MGTNOM: G K BOUDREAUX* Shareholder N GENZYME CORPORATION GENZ 372917104 16-Jun-2010 MGTNOM: R J CARPENTER* Shareholder N GENZYME CORPORATION GENZ 372917104 16-Jun-2010 MGTNOM: V J DZAU* Shareholder N GENZYME CORPORATION GENZ 372917104 16-Jun-2010 MGTNOM: R V WHITWORTH* Shareholder N GENZYME CORPORATION GENZ 372917104 16-Jun-2010 A PROPOSAL TO AMEND THE 2 SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLANBY 2,750,000 SHARES.* Management N GENZYME CORPORATION GENZ 372917104 16-Jun-2010 A PROPOSAL TO AMEND THE 2 NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN BY 1,500,000.* Management N GENZYME CORPORATION GENZ 372917104 16-Jun-2010 A PROPOSAL TO AMEND THE 2 SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN BY 250,000 SHARES.* Management N GENZYME CORPORATION GENZ 372917104 16-Jun-2010 A PROPOSAL TO AMEND THE RESTATED ARTICLES OF ORGANIZATION TO REDUCE THE PERCENTAGE OF SHARES REQUIRED FOR SHAREHOLDERS TO CALL A SPECIAL MEETING OF SHAREHOLDERS FROM 90% TO 40%.* Management N GENZYME CORPORATION GENZ 372917104 16-Jun-2010 A PROPOSAL TO RATIFY THE AUDIT COMMITTEE'S SELECTION OF INDEPENDENT AUDITORS FOR 2010.* Management N WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF WEATHERFORD INTERNATIONAL LTD. FOR THE YEAR ENDED DECEMBER 31, 2009 AND THE STATUTORY FINANCIAL STATEMENTS OF WEATHERFORD INTERNATIONAL LTD. FOR THE YEAR ENDED DECEMBER 31, 2009. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 DISCHARGE OF THE BOARD OF DIRECTORS AND EXECUTIVE OFFICERS FROM LIABILITY FOR ACTIONS DURING THE YEAR ENDED DECEMBER 31, 2009. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: BERNARD J. DUROC-DANNER Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: SAMUEL W. BODMAN, III Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: DAVID J. BUTTERS Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: NICHOLAS F. BRADY Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: WILLIAM E. MACAULAY Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: ROBERT B. MILLARD Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: ROBERT K. MOSES, JR. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: GUILLERMO ORTIZ Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: EMYR JONES PARRY Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: ROBERT A. RAYNE Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR YEAR ENDING DECEMBER 31, 2-ELECTION OF ERNST & YOUNG LTD, ZURICH AS STATUTORY AUDITOR FOR YEAR ENDING DECEMBER 31, 2010. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF THE RECLASSIFICATION OF CHF (ADDITIONAL PAID-IN CAPITAL) TO OTHER RESERVES. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF AN AMENDMENT TO THE ARTICLES OF ASSOCIATION TO EXTEND THE COMPANY'S AUTHORIZED SHARE CAPITAL TO JUNE 23, 2 AUTHORIZED CAPITAL TO AN AMOUNT EQUAL TO 50% OF STATED CAPITAL AS OF MAY 5, 2010. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF AN AMENDMENT TO THE ARTICLES OF ASSOCIATION TO INCREASE THE AMOUNT OF CONDITIONAL CAPITAL TO 50% OF STATED CAPITAL AS OF MAY 5, 2 SPECIFY IN THE ARTICLES OF ASSOCIATION THE AMOUNT OF CONDITIONAL SHARE CAPITAL THAT MAY BE ALLOCATED TO EACH CATEGORY OF BENEFICIARY PROVIDED FOR IN THE ARTICLES. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF THE WEATHERFORD INTERNATIONAL LTD. 2 PLAN. Management Y For For BEST BUY CO., INC. BBY 086516101 24-Jun-2010 LISA M. CAPUTO Management Y For For BEST BUY CO., INC. BBY 086516101 24-Jun-2010 BRIAN J. DUNN Management Y For For BEST BUY CO., INC. BBY 086516101 24-Jun-2010 KATHY J. HIGGINS VICTOR Management Y For For BEST BUY CO., INC. BBY 086516101 24-Jun-2010 ROGELIO M. REBOLLEDO Management Y For For BEST BUY CO., INC. BBY 086516101 24-Jun-2010 GERARD R. VITTECOQ Management Y For For BEST BUY CO., INC. BBY 086516101 24-Jun-2010 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 26, 2011. Management Y For For YAHOO! INC. YHOO 984332106 24-Jun-2010 ELECTION OF DIRECTOR: CAROL BARTZ Management Y For For YAHOO! INC. YHOO 984332106 24-Jun-2010 ELECTION OF DIRECTOR: ROY J. BOSTOCK Management Y For For YAHOO! INC. YHOO 984332106 24-Jun-2010 ELECTION OF DIRECTOR: PATTI S. HART Management Y For For YAHOO! INC. YHOO 984332106 24-Jun-2010 ELECTION OF DIRECTOR: ERIC HIPPEAU Management Y For For YAHOO! INC. YHOO 984332106 24-Jun-2010 ELECTION OF DIRECTOR: SUSAN M. JAMES Management Y For For YAHOO! INC. YHOO 984332106 24-Jun-2010 ELECTION OF DIRECTOR: VYOMESH JOSHI Management Y For For YAHOO! INC. YHOO 984332106 24-Jun-2010 ELECTION OF DIRECTOR: ARTHUR H. KERN Management Y For For YAHOO! INC. YHOO 984332106 24-Jun-2010 ELECTION OF DIRECTOR: BRAD D. SMITH Management Y For For YAHOO! INC. YHOO 984332106 24-Jun-2010 ELECTION OF DIRECTOR: GARY L. WILSON Management Y For For YAHOO! INC. YHOO 984332106 24-Jun-2010 ELECTION OF DIRECTOR: JERRY YANG Management Y For For YAHOO! INC. YHOO 984332106 24-Jun-2010 APPROVAL OF AMENDMENTS TO THE COMPANY'S 1996 DIRECTORS' STOCK PLAN. Management Y For For YAHOO! INC. YHOO 984332106 24-Jun-2010 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For YAHOO! INC. YHOO 984332106 24-Jun-2010 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION ADVISORY VOTE, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Y Against For XTO ENERGY INC. XTO 98385X106 25-Jun-2010 ADOPTION OF THE AGREEMENT AND PLAN OF MERGER, DATED AS OF DECEMBER 13, 2009, AMONG EXXON MOBIL CORPORATION, EXXONMOBIL INVESTMENT CORPORATION AND XTO ENERGY INC. Management Y For For XTO ENERGY INC. XTO 98385X106 25-Jun-2010 ADJOURNMENT OF THE XTO ENERGY INC. SPECIAL MEETING, IF NECESSARY TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO ADOPT THE MERGER AGREEMENT AT THE TIME OF THE SPECIAL MEETING. Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jun-2010 GIL SHWED Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jun-2010 MARIUS NACHT Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jun-2010 JERRY UNGERMAN Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jun-2010 DAN PROPPER Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jun-2010 DAVID RUBNER Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jun-2010 DR. TAL SHAVIT Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jun-2010 TO RATIFY THE APPOINTMENT AND COMPENSATION OF KOST, FORER, GABBAY & KASIERER, A MEMBER OF ERNST & YOUNG GLOBAL, AS CHECK POINT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jun-2010 TO APPROVE COMPENSATION TO CHECK POINT'S CHIEF EXECUTIVE OFFICER WHO IS ALSO THE CHAIRMAN OF THE BOARD OF DIRECTORS. Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jun-2010 I HAVE A "PERSONAL INTEREST" IN ITEM 3. Management N BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 ELECTION OF DIRECTOR: WARREN EISENBERG Management Y For For BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 ELECTION OF DIRECTOR: LEONARD FEINSTEIN Management Y For For BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 ELECTION OF DIRECTOR: STEVEN H. TEMARES Management Y For For BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 ELECTION OF DIRECTOR: DEAN S. ADLER Management Y For For BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 ELECTION OF DIRECTOR: STANLEY F. BARSHAY Management Y For For BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 ELECTION OF DIRECTOR: KLAUS EPPLER Management Y For For BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 ELECTION OF DIRECTOR: PATRICK R. GASTON Management Y For For BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 ELECTION OF DIRECTOR: JORDAN HELLER Management Y For For BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 ELECTION OF DIRECTOR: VICTORIA A. MORRISON Management Y For For BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 RATIFICATION OF THE APPOINTMENT OF KPMG LLP Management Y For For * Contested proxy; manager voted management proxy and did not vote contested proxy alternative. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Madison
